Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 1 of 16 PagelD 618

UNITED STATES DISTRICT COURT me
MIDDLE DISTRICT OF FLORIDA |
TAMPA DIVISION |

JANICE A. AGAN, |

Plaintiff, |

v. CASE NO. 8:20-cv-807-TGW

ANDREW M. SAUL, |

Commissioner of Social Security, |

Defendant.

 

ORDER |
|

The plaintiff seeks judicial review of the denial of her claim for

|
Social Security disability benefits! Because the decision: of the

Commissioner of Social Security is supported by substantial evidence, and
|
the plaintiff does not identify reversible error, the decision will be affirmed.

|
|

The plaintiff, who was sixty years old on the date of the

L.

administrative hearing and who has a high school diploma, has worked as a

cosmetologist (Tr. 72, 103, 124). She filed a claim for Social Security

disability benefits, alleging that she became disabled due to lupus,

'The parties consented to the exercise of jurisdiction by a United States Magistrate
Judge (Doc. 16). .

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 2 of 16 PagelD 619

polyneuropathy, fibromyalgia, anxiety and depression (Tr. 124-25). The
plaintiff's claim was denied initially and upon reconsideration.
The plaintiff, at her request, then received a de novo hearing

before an administrative law judge. The law judge found that the plaintiff

 

has severe impairments of “Diffuse Connective Tissue Disease and Lumbar
Degenerative Disc Disease” (Tr. 67). The law judge found further that the
plaintiff has medically determinable impairments of depression and anxiety,
but that they “do not cause more than minimal limitation in the claim's
ability to perform basic mental work activities and are therefore nonsevere”

The law judge concluded with those impairments the plaintiff
had the residual functional capacity

to perform light work as defined in 20 CFR
404.1567(b) except with the following limitations:
The claimant can lift and/or carry 20-pounds
occasionally and 10-pounds frequently; stand
and/or walk 6-hours in an 8-hour workday, and sit
for 6-hours in an 8-hour workday; occasionally
climb ladders, ropes and scaffolds; and frequently
stoop, crouch, and crawl.

(Tr. 69).

 

The law judge determined, based on the testimony of a
vocational expert, that the plaintiffs residual functional capacity did not

:
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 3 of 16 PagelD 620
|

preclude her from performing past relevant work as a cosmetologist (Tr. 72).

Consequently, the law judge found that the plaintiff was not disabled (Tr.

73). The Appeals Council let the decision of the law judge stand as the final

|
Ls . ; ;
decision of the Commissioner of Social Security. |

Il.
In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful nceipy by
reason of any medically determinable physical or mental impairment which

... has lasted or can be expected to last for a continuous period of not less
than 12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental
impairment,” under the terms of the Social Security Act, is one “that results
from anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.

405(g). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales,

 

402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB} 305

U.S. 197, 229 (1938). Under the substantial evidence test, “findings of fact
3 ‘ |
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 4 of 16 PagelD 621
|

made by administrative agencies ... may be reversed ... only when the record

compels a reversal; the mere fact that the record may support a contrary

|
conclusion is not enough to justify a reversal of the administrative findings.”

I

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11" Cir. 2004) (en banc). |

It is, moreover, the function of the Commissioner, and not the

courts, to resolve conflicts in the evidence and to assess the credibility pt the

witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly, it

is the responsibility of the Commissioner to draw inferences from the

evidence, and those inferences are not to be overturned if they are supported

|
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5" Cir.

 

1963).

Therefore, in determining whether the Comntissioner’s

decision is supported by substantial evidence, the court is not to reweigh the

evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy itself
that the proper legal standards were applied and legal requirements were met.

|

Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 5 of 16 PagelD 622

II.

The plaintiffs sole contention is that “[t]he Commissioner

 

erred by failing to fully and adequately develop and evaluate the medical

record, especially in regard to the plaintiff's mental health” (Doc. 18, p. 6).

 

The only contention she develops within this broad-titled argument is that

the law judge erred by not ordering a consultative psychological evaluption

(id., pp. 8-9)? |

The law judge found that the plaintiff has “medically
determinable mental impairments of Depression and Anxiety,” but that they
“do not cause more than minimal limitation in the claimant’s ‘ability to
perform basic mental work activities and are therefore nonsevere” (Tr. en
The plaintiff argues that a consultative psychological evaluation is required
because the law judge lacked sufficient medical evidence to make) this

determination (Doc. 18, pp. 8-9). The Commissioner responds,

persuasively, that “the record of evidence was sufficiently developed to

 

All other arguments are forfeited in accordance with the Scheduling Order and
Memorandum Requirements, which required the plaintiff to “identify with particularity
the discrete grounds upon which the administrative decision is being challenged” (Doc.
17, p. 2); see also Sanchez v. Commissioner of Social Security, 507 Fed. Appx. 855, 859
n.1 (1 1" Cir. 2013), quoting Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330
(11" Cir. 2004) (“[A] legal claim or argument that has not been briefed before the'court

is deemed abandoned and its merits will not be addressed.”).

 

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 6 of 16 PagelD 623

allow the ALJ to make an informed decision about Plaintiff's condition”

(Doc. 19, p. 4).

i
'

The administrative law judge has a basic obligation to de : elop
a full and fair record, regardless of whether the applicant is represented by
counsel. Cowart v. Schweiker, 662 F.2d 731, 735 (11 Cir. 1981).

However, the law judge “is not required to order a consultative examination

... [when] the record contains sufficient evidence for the administrative law
judge to make an informed decision.” Ingram v. Commissioner.of Social
Sec. Admin., 496 F.3d 1253, 1269 (11" Cir. 2007); see also 20 cer

404.1519a(b).

 

In finding that the plaintiff's mental impairments were non-
severe, the law judge had sufficient evidence of the plaintiff's abilities in the
four broad areas of mental functioning identified in the ‘disability
regulations, which are referred to as the paragraph B criteria (Tr. 67). Thus,
the law judge explained (Tr. 67-68):

The first functional area is understanding,
remembering or applying information. In this
area, the claimant has a mild limitation. For
example, the claimant does not need any special
reminders to take care of personal needs and
grooming, or to take her medications (6E/3). The
claimant does not require reminders to go places
(6E/S). The claimant’s recall was 3/3 with Dr.
Owi during the psychological mini exam (8F/6).
6

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 7 of 16 PagelD 624

The next functional area is interacting with others.
In this area, the claimant has a mild limitation. For
example, the claimant goes out shopping,
independently, a couple of times a week in stores
for groceries, clothes and gift shopping (6E/4).
She also acknowledges spending time with others,
several times a week, and encouraging others, such
as her mom, sister, son, daughter-in-law, and
grandchildren (6E/5).

The third functional area is concentrating,
persisting, or maintaining pace. In this area, the
claimant has a mild limitation. For example, the
claimant is able to pay bills, count change, handle
a savings account, and use a checkbook and money
orders (6E/4). Dr. Owi remarked that the
claimant’s judgment and insight are good (8F/6).

The fourth functional area is adapting or managing
oneself. In this area, the claimant has a mild
limitation. For example, the claimant is able to
drive a car independently, and she goes out alone
(6E/4).

 

The law judge concluded that, because the plaintiffs "medial
determinable mental impairments cause no more thana ‘mild’ limitation in
any of the functional areas, they are nonsevere (20° C. R.
404.1520a(d)(1)).” The Eleventh Circuit has recognized that a mental
impairment generally is considered non-severe under step two if the degree
of limitation in each of the paragraph B criteria is rated as “none” or “mild.”
See Stone v. Commissioner of Social Security, 586 Fed. Appx. 505,/512

7

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 8 of 16 PagelD 625

(11" Cir. 2014); Cuthbert v. Astrue, 303 Fed. Appx. 697, 699 (11" Cir.

2008). -

Furthermore, the law judge addressed in the decision the

plaintiff's request for a consultative psychological evaluation (Tr. 68): |

The claimant’s representative requested [at the
hearing] a consultative examination regarding the
claimant’s alleged mental allegations. The
undersigned denied this request, as the medical
evidence more than adequately contains multiple
mental status examinations and considerations of
her psychiatric condition. For example, December
2016 psychiatric findings included her overall
orientation to person, place, and time, and her
normal mood and affect (3F/4).

As for the psychological opinions, State agency
psychological consultant, Dr. Lee Reback, PsyD,
at the Initial determination, reviewed the
claimant’s statements, activities of daily living,
and medical evidence of record, then opined that
the claimant’s alleged mental impairments are
‘non-severe (1A/6). Another State agency
psychological consultant, Dr. Heather Hernandez,
PhD, at the Reconsideration, affirmed Dr.
Reback’s earlier opinion, based on updated
evidence and allegations (6A). I found these
opinions highly persuasive, as they are consistent
with the medical records and the claimant’s
vigorous daily living activities.

 

 

The law judge also noted that the plaintiff's subjective

complaints focused on her physical ailments, specifying that “[t]he clatrnant

stated, in her pre-hearing function report, that she had settled in her mind
8
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 9 of 16 PagelD 626

that she has to stop working. She based this belief on alleged burning pain
and numbness in her feet, hip and hands” (Tr. 69). The plaintiff similarly
stated during the hearing that, but for her physical pain and fatigue, she could

work more hours (Tr. 104).

The law judge’s explanation for finding that the plaintiff's

mental impairments are non-severe is adequate and supported by substantia
evidence. See Richardson v. Perales, supra, 402 U.S. at 401 (Substantial

evidence is “such relevant evidence as a reasonable mind might’accept as

As the law judge stated, the medical records contain several

|

|
mental status evaluations, all of which were unremarkable. See 20 C:F.R.
|

404.1529(c)(2) (“Objective medical evidence ... is a useful indicator to assist

adequate to support a conclusion.”).

us in making reasonable conclusions about the intensity and persistence of
symptoms and the effect those symptoms ... may have on [a plaintiffs]
ability to work), For example, in 2016, the plaintiffs treating providers at
the LoCicero Medical Group consistently reported that the plaintiff was in
no acute distress and was “oriented to person, place and time”; in fact, the

plaintiff denied being depressed at several of those visits (see, e.g., Tr. 362,

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 10 of 16 PagelD 627
|

366, 370, 371, 374, 375, 376, 379, 383) Additionally, ARNP Maribeth

Allen noted in December 2016 the plaintiff had a “normal mood and affect”

and that the plaintiff had reported her anxiety was controlled with Xanax

The record also contains more detailed mental status

|
examinations. Thus, Dr. Rebecca Lynn Hurst, a neurologist, observed that

(Tr. 360, 362).

the plaintiff was “alert and oriented, [had] fluent speech, [was] able to
provide a clear history of recent and remote events, [and had a] good fund
of knowledge” (Tr. 483). Jerrica Farias, APRN, found that the plaintiff was
“alert and oriented x4 with intact recent memory, intact attention, intact

concentration, intact language function, and a normal fund of knowledge

 

regarding current events” (Tr. 518). Further, consultative physician Dr.
Eniola Owi documented that the plaintiff's “judgement and insight yer
good, mood/affect full range, speech clear. Able to do serial 7 subtractions.

Recall 3/3” (Tr. 431).

Moreover, non-examining reviewing psychologists Lee

 

Reback and Heather J. Hernandez opined that the plaintiff's mental

 

3The plaintiff also denied experiencing depression several times after the law
judge issued his decision in April 2019 (Tr. 16, 22, 28) and Dr. Priya Ramani observed
in May 2019 that the plaintiff was “pleasant [and] cooperative,” “alert & oriented to
person, time and place” and had “[g]ood interaction and comprehension” (Tr. 58).

10
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 11 of 16 PagelD 628

impairments were non-severe, specifying that the plaintiff had no limitations
in interacting with others and adapting or managing herself, and only mild
limitations in understanding, remembering or applying information, and
concentrating, persisting or maintaining pace (Tr. 129, 145). See 20 CFR.
404.1520(c). Notably, neither psychologist indicated that the record was

insufficient to make a determination.

 

Finally, the law judge found that the plaintiff's “vigorous”

activities of daily living were inconsistent with mental dysfunction (Tr. 68;

see Tr. 67, 70). The plaintiff does not even acknowledge this important

aspect of the law judge’s analysis. See Buckwalter v. Acting Commissioner
|

of Social Security, _ F.4th __; 2021 WL 3355160 at *6 (11" Cir. 2021)

(citation omitted) (The plaintiffs activities of daily living are relevant to
determining the plaintiff's abilities in the four broad areas of mental
functioning.); Moore v. Barnhart, 405 F.3d 1208, 1212 (11" Cir. 2005). In

Buckwalter, the Eleventh Circuit agreed that the plaintiffs activities, such

 

as the ability to do personal care, shop, drive and assist her family with

household chores “evidenced an ability to maintain a routine and initiate

regular tasks.” 2021 WL 3355160 at *6. |
Here, the plaintiff arguably engaged in a greater variety of tasks

than in Buckwalter. Thus, the plaintiff stated in a Function Report nal she
11
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 12 of 16 PagelD 629

had no problem with personal care, and that a regular week involved part-
time work in her own hairdressing business, shopping, cleaning, laundry,

watching television and sitting outside on her patio (Tr. 272-74). She visits

with family two or three times weekly, uses Facebook to encourage others,

and her hobbies are journaling and playing with her grandchildren (Tr. 275;

see also Tr. 430 (plaintiff told Dr. Owi that she can “[s]it for hours to write

or watch TV”)). The plaintiff also drives a car and can pay bills, count

|

change, and use a savings account and checkbook (Tr. 274). | |
In sum, the record contained ample evidence for the law j , dge
to make an informed decision as to the plaintiff's mental functioning.
Accordingly, the ALJ was not required to order a consultative psychological
examination due to a lack of evidence. See Ingram v. Commissioner of

The plaintiff argues that the law judge’s “reliance upon) Dr.

Social Security Administration, supra, 496 F.3d at 1269.
Owi, the LoCicero Medical Group, as well as the non-treating, non-
examining State agency psychological consultants” was insufficient to
determine the severity of the plaintiffs mental impairments because

[Dr. Owi] is not a Mental Health specialist and, in

the course of her physical examination, gave a one

and a half line psychological assessment ....

Similarly, the assessment at the LoCicero Group

12

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 13 of 16 PagelD 630

was conducted by an ARNP in Internal Medicine
... and consisted of a two line note.

(Doc. 18, p. 8). This contention is meritless, as the probity of a mental status
examination is not based upon the number of lines it fills on a treatment note.
Here, there are several mental status examinations that address mu tiple
areas of the plaintiff's mental functioning (see supra, pp. 9~10) and the
|
plaintiff does not identify any pertinent aspect of her mental functioning that

was not assessed. Furthermore, the plaintiff does not identify any legal

 

authority that mental status examination findings are invalid if they are not
:

made by a psychologist. And, as the Commissioner notes, the plaintiff

“do[es] not refute the veracity of the underlying [mental status] findings

recorded in the medical records and noted by the ALJ” (Doc. 19, p. 9).
Therefore, these contentions fail.
The plaintiff also argues that her medically determinable

impairments of depression and anxiety “trigger[ed] ... [a] statutory cu to

obtain a consultative psychological or psychiatric examination as set forth
in 42 U.S.C. §421(h)” (Doc. 18, p. 9). Specifically, she contends (id.):

[T]he Social Security Act provides that “in any

case where there is evidence which indicates the

existence of a mental impairment” the

Commissioner “may determine that the claimant is

not under a disability” only if she has made “every

reasonable effort” to obtain the opinion “of a
13

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 14 of 16 PagelD 631

qualified psychiatrist or psychologist.” McCall v.
Bowen, 846 F.2d 1317, 1320 (11" Cir. 1988)
citing 42 U.S.C. §421(h).

This contention fails because the plaintiff misapprehends the applicability
of §421(h) to this circumstance. Section 421(h) states:

An initial determination under subsection (a), (c),
(g), or (i) shall not be made until the Commissioner
of Social Security has made every reasonable
effort to ensure ... in any case where there is
evidence which indicates the existence of a mental
impairment, that a qualified psychiatrist or
psychologist has completed the medical portion of
the case review and any applicable residual
functional capacity assessment...

 

(emphasis added). Thus, this subsection does not apply at the hearing level.

Furthermore, the Eleventh Circuit clarified in Sneed v.

|

Barnhart, 214 Fed. Appx. 883, 886 (11" Cir. 2006) that §421(h) does not

apply to cases before a law judge. It reasoned:

The Third Circuit has held that the normal
requirement to order a psychiatric consult pursuant
to § 421(h) does not apply to cases falling under
the limited exception found in § 421(d), or cases
heard by an ALJ. Plummer v. Apfel, 186 F.3d 422,
433 (3d Cir. 1999) (holding that § 421(h)
consultation requirement applies only to cases
falling under § 421(a), (c), (g), (i) at the initial and
reconsideration levels). In such cases, an ALJ has
regulatory flexibility to evaluate mental
impairments to determine their severity. Id.; see
also 20 C.F.R. § 404.1520a (evaluation of mental
impairments).
14

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 15 of 16 PagelD 632

(emphasis added). In other words, “[t]he ALJ is under no obligation to: seek
independent, additional expert medical testimony before concluding that an
impairment is not severe.” Id., citing Wilson v. Apfel, 179 F.3d 1 276, 1278
(11" Cir. 1999). Therefore, the ALJ did not err by failing to obtain a
psychological examination of the plaintiff under §421(h) prior to

determining that her mental impairments were non-severe.

 

Finally, as the Commissioner points out, in order to justify a

remand on the basis of a due process violation, the plaintiff must demonstrate

that she was prejudiced by the law judge's purported failure to seveiop the

 

record. See Graham v. Apfel, 129 F.3d 1420, 1423 (11" Cir. 1997), A
a

failure to develop the record does not warrant a remand unless the plaintiff
demonstrates evidentiary gaps in the record which result in “unfairness or
clear prejudice.” Id. This requires the plaintiff to identify “what facts could
have been submitted ... that would have changed the outcome.” Edwards v.
Sullivan, 937 F.2d 580, 586 (11"" Cir. 1991). 7 |
The plaintiff fails to establish prejudice because it is pure
speculation that a consultative examination would support the Plaintiffs

allegations of greater mental functional limitations. Cf. Kelley v. Heckler,

761 F.2d 1538, 1540 (11 Cir. 1985) (There is no prejudice when) the
15 :

 
Case 8:20-cv-00807-TGW Document 20 Filed 08/23/21 Page 16 of 16 PagelD 633

assertion that the plaintiff would have benefitted from a more’ extensive
hearing was speculative.). Thus, the plaintiff does not even suggest a mental
limitation that was omitted from the residual functional capacity due to a
failure to develop the record, much less show how the findings of a current
consultative mental examination would relate back to the date of the

decision, which was more than two years ago. See Edwards v. Sullivan,

 

supra, 937 F.2d at 586; Townsend v. Commissioner of Social Security, 555
Fed Appx. 888, 891-92 (11" Cir. 2014) (No prejudice was shown because
the claimant did not suggest what more the law judge may have learned from
the additional evidence.).

It is, therefore, upon consideration,

ORDERED:

That the Commissioner’s decision is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE
this case.

DONE and ORDERED at Tampa, Florida, this 23“4day of

August, 2020.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

16
